Citation Nr: 1633809	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1977 to September 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in the April 2011 rating decision, the RO denied service connection for major depressive disorder and generalized anxiety disorder.  As reflected on the front page of this decision, the Board will consider the Veteran's claim to be for service connection for an acquired psychiatric disorder, to include both major depressive disorder and generalized anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2011 rating decision and April 2013 statement of the case, the RO referred to an addendum opinion dated in January 2011 that it obtained regarding the issue of whether the Veteran's acquired psychiatric disorder was incurred or otherwise attributable to service.  According to the RO, the examiner who provided the opinion found that the issue of whether the acquired psychiatric condition was related to service could not be resolved without resorting to mere speculation as there was no military history of a nervous condition shown to be depression and anxiety.  After a thorough review of the claims file, the Board has been unable to locate a copy of the January 2011 addendum opinion referenced by the RO.  Accordingly, pursuant to VA's duty to assist, this matter must be remanded in order for the RO to obtain a copy of said addendum opinion and associate it with the claims file. 

Although the Board does not have a copy of the addendum opinion before it, evidence in the claims file suggests that the examiner's purported opinion (as discussed by the RO) is inadequate.  Specifically, an October 1978 outpatient record indicated that the Veteran was referred to the mental health clinic while in service to be evaluated for a nervous condition.  Furthermore, an undated outpatient record prepared by the "internal medicine clinic" stated that the Veteran was referred to the mental health clinic while in service for an evaluation on the basis of a recent physical assault as well as "many other personal concerns" shared by the Veteran.  The record provides the provisional diagnosis of situational anxiety.  Finally, on both a June 1981 and an August 1983 report of medical history prepared by the Veteran, she reported experiencing "depression or excessive worry" while in service.  Unfortunately, the Board's review of the claims file did not reveal any copies of a mental health evaluation provided to the Veteran while she was in service, so the RO must also attempt to obtain any copies of said evaluations, if they exist. 

In addition to this evidence of being evaluated for mental health issues while in service, the claims file contains copies of several statements prepared by family members and friends of the Veteran in support of her claim.  For example, in statements dated in July 2016, a R.H., a Z.R., and a K.G. all asserted that the Veteran returned from the military severely depressed and withdrew from the social interaction she enjoyed prior to entering service. 

Taken together, the evidence that the Veteran was evaluated for mental health issues while in service coupled with copious lay evidence of a drastic change in the Veteran's mood between her entrance and discharge from service warrants a reevaluation of the Veteran's claim by a VA examiner.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (VA's duty to provide an examination is triggered merely by evidence which "indicates" that the claimed disability or symptoms "may be" associated with the established event); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  A new examination with an opinion as to the issue of whether the acquired psychiatric disorder is related to service is thus required in this case. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained or associated with the claims file from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain a copy of the VA addendum opinion dated in January 31, 2011, as referenced by the RO in its adjudicative decisions.  Furthermore, the RO must attempt to obtain any copies of mental health evaluations that the Veteran may have been referred for while in service, specifically any following an outpatient record dated in October 1982.  If the RO obtains copies of these records, they must be associated with the electronic claims file. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  Upon receipt of all additional medical records, the Veteran must be afforded a VA psychiatric examination to evaluate the nature and etiology of her acquired psychiatric disorder.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's acquired psychiatric disorder began in or was caused by her active duty service.  In formulating this opinion, the examiner is asked to consider, and discuss as appropriate, the following: 

(a) An October 1978 outpatient record in which the Veteran was referred to the mental health clinic for an evaluation of what was believed to be a nervous condition; 

(b) An undated outpatient record prepared by the
"internal medicine clinic" which stated that the Veteran was referred to the mental health clinic while in service for an evaluation on the basis of a recent physical assault as well as "many other personal concerns"; and  

(c) Lay statements dated in July 2016 and prepared by a
R.H., a Z.R., and a K.G, respectively, in which they each asserted that the Veteran returned from the military severely depressed and withdrew from the social interaction she enjoyed prior to entering service.

All opinions expressed must be supported by a complete rationale. 

3. After completing the above action, and any other
development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




